 IG230DECISIONS OF NATIONAL LABOR RELATIONS BOARD-they could not agree whether certain employees should be classifiedas production employees.,The Petitioner would include the sewingmachine mechanic ; the Employer would exclude him, contendingthat he is not a production but a maintenance employee.As theduties of this mechanic are primarily the oiling and repairing—of theproduction machines, we find that he is a maintenance employee andwill exclude him.The Petitioner wants the shipping clerk, the jan-itor, and the part-time janitor excluded. because they are not withinits jurisdiction.The Employer, contends they should be included asproduction employees.The shipping ,clerk works in the stockroomand also in an area that is a part of the production department. Inaddition to performing the usual duties associated with his job classi-fication, he also places stock on the stockroom shelves and into car-tons for shipment.We find that he is a production employee and willinclude him.' The janitor spends only about 25 percent of his timeat his janitor, duties, and the other 75 percent helping the shippingclerk.The latter duties involve carrying boxes, packing and seal-ing cartons, receiving goods, and doing regular department work.As the janitor spends a major portion of his time in production work,-we will include him.However, as the part-time janitor works atexclusively janitorial tasks, we will exclude him as a maintenanceemployee.Accordingly, we find that all production employees at the Em-ployer's plant at 1005 East 14th Street, Los Angeles, California, in-eluding the shipping clerk and janitor, but excluding the sewingmachine mechanic, the part-time janitor, guards, and supervisorsconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.([Text of Direction, of Election omitted from publication in thisvolume.]ALLEN V. SMITH, INC.andCONGRESS OF INDUSTRIAL ORGANIZATIONS,PETITIONER.Case No. 19-RC-826. September 18, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was heldL-before Julius N. Draznin, ,hearing.officer.The hearing officer's' rulings made at the hearing' are freefrom prejudicial error and are'hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardgas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].96 NLRB No. 37.,° ALLEN V. SMITH, INC.231Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer and International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 551, AFL, hereincalled the Intervenor, contend that their current contract constitutesa bar to this proceeding.The Petitioner contends that the contractis a premature extension of an earlier agreement, and therefore can-not operate as a bar to a petition timely filed with relation to-the orig-inal contract term.The record shows that on July 20, 1948, the Employer and the In-tervenor entered into a contract, to be effective from July 1, 1948, untilJune 30, 1949, "and from year to year thereafter, unless either partyopens the contract by written notice to the other party at least sixty(60) days prior to the anniversary date of the contract."On April28, 1949, the Intervenor gave notice to the Employer of its desire toopen the contract for adjustment of hours, wages, and working condi-tions.Thereafter, from time to'time during 1949 and 1950, the par-ties engaged in bargaining negotiations, but no further agreementwas executed until January 1951. In the interim, the Employer con-tinued to give effect to the provisions of the 1948 contract exceptthat during 1949, by agreement with the Intervenor, it reduced thewage rates of the women employees.On January 26, 1951, the par-ties executed their current contract, which provides that "all the termsand provisions of the last writtep agreement entered into between theparties shall continue in full force and effect, excepting that themodifications as hereinafter contained shall supersede the provisionsin such prior agreement which they are intended .to modify."'Byits terms, this contract is to continue until June 30, 1952, and fromyear to year thereafter in the absence of 60-day written notice by eitherparty.On April 27, 1951, after the signing of the 1951 contract, thepetition herein was filed.The Petitioner argues that the 1948 contract was automaticallyrenewed in 1949 and 1950 and was prematurely extended, in January1951, by the execution of the present contract.We find, however, thatthe notice given by the Intervenor to the Employer on April 28, 1949,effectively forestalled automatic renewal of the 1948 contract, and that'The modifications related to wages and vacations. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDit therefore expired on June 30, 1949, in accordance with its terms.Accordingly, we reject the Petitioner's contention that the present con-tract constitutes a, premature extension of the 1948 contract.As the Petitioner filed its petition after-the execution of the currentcontract, the latter would ordinarily be a bar.The Petitioner con-tends, however, that the contract cannot serve as a bar because it con-tains an illegal union-security provision.The provision in question,which was contained in the 1948 contract and was incorporated byreference in the 1951 contract, is as follows :1.The Employer agrees to keep in his employ only members ingood standing with the Union. New employees not holding mem-bership in the Union at the time of their employment shall makeapplication within fifteen (15) days after having been employed.Such new employees shall become Union members within forty-five (45) days as a condition of their continued employment.The first fifteen (15) days aforementioned shall be considereda trial period and any employee may be discharged by the firstparty during the said fifteen (15) days trial period for anyreason whatsoever.However, the contract specifically states thatParagraph One of this, agreement [the union-security pro-vision] has been entered, into subject to the requirements of theLabor Management Relations Act of 1947 or any amendmentsthereto.Upon compliance of the provisions of the said Act thesaid provisions of Paragraph One is to continue in full force andeffect.0In our opinion, this language defers operations of the union-securityprovision until the requirements of the Act with respect to a union-shop election shall have been met.No union-security election has everbeen held.At the present time, therefore, the union-security provisionis inoperative, and therefore does not render the contract ineffective asa bar to an election.2Accordingly, as the current contract between the Employer and theIntervenor will not expire until June 30, 1952, we find that it is a barto a present determination of representatives.We shall thereforedismiss the petition.OrderIt is hereby ordered that the petition filed herein be, and it hereby is,dismissed.-2H. Muehlstein and Co.,93 NLRB 1273. '